Citation Nr: 0305837	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
service-connected chronic lumbosacral strain with right 
sciatica, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board remanded 
the claim by decisions issued in February 1999 and in 
November 1999.  The claim again returns to the Board for 
appellate review. 

The record reflects that, in her February 1997 substantive 
appeal, the veteran requested a hearing before the Board.  
The requested Travel Board hearing was scheduled in August 
1998 and the veteran was so notified in July 1998.  However, 
she did not appear for her Travel Board hearing, and did not 
thereafter contact VA to request that her hearing be 
rescheduled.  The veteran has been afforded an opportunity to 
testify before the Board.  When a veteran fails to report for 
a Travel Board hearing without good cause, appellate review 
of the case may proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704 (2002). 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for a favorable disposition of the claim 
addressed in this decision has been obtained.

2.  The evidence establishes that, at the time of an August 
1996 VA examination on which the August 1996 rating reduction 
proposal and November 1996 rating decision implementing that 
proposal were based, the symptomatology of the veteran's 
service-connected lumbar disability was mild.

3.  At the time of a February 1997 reduction of a 20 percent 
evaluation, that evaluation had not been in effect for five 
years.  

4.  The medical evidence reflecting that the veteran had 
decreased symptomatology of the service-connected disability 
at the time of the August 1996 VA examination and later VA 
examinations is essentially in equipoise with clinical 
evidence suggesting that the veteran's symptoms were 
unchanged, were subject to episodic flare-ups with increased 
symptomatology, and that decreased symptomatology was not 
sustained, or evidence tending to show that examinations 
reflecting decreased symptomatology did not evaluate the same 
uses of the lumbar spine or did not consider the complete 
medical history of the service-connected disability.


CONCLUSION OF LAW

Restoration of a 20 percent schedular evaluation for the 
veteran's service-connected chronic lumbosacral strain with 
right sciatica is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.344, 4.1, 4.13, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to restoration of a 
20 percent evaluation for a service-connected lumbar back 
disability.  In particular, in her February 1997 substantive 
appeal, the veteran contended that, although she had some 
good days, there were many days when her pain was so severe 
that bending, squatting, or stretching was impossible, and 
that she still had the same problems with her back that she 
had at the time a 20 percent evaluation was signed.  She 
additionally noted that she had also supplied evidence 
reflecting that she was denied postal service employment as a 
result of her back disability.



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a rating decision issued in November 1996, in a January 
1997 statement of the case (SOC), and in February 1998, July 
1999, and November 2002 supplemental statements of the case 
(SSOCs), the veteran was notified of the regulations 
governing rating reductions.  By a letter issued in September 
2002, the veteran was advised of the enactment of the VCAA 
and the provisions of that enactment, and was provided a 
specific list of items for which she was responsible, and was 
advised what VA would be responsible for in assisting her in 
the development of her claim.  

The veteran was afforded VA examination of the lumbar spine 
in August 1996, March 2000, April 2000, and October 2002, in 
addition to other examinations which were scheduled but for 
which the veteran failed to report.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate her 
contention that reduction of her evaluation for her service-
connected lumbar disability was not proper, to notify her 
regarding her responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.  Moreover, as the 
rating reduction has been found improper, the decision is 
favorable to the veteran; it would adverse to her interests 
to delay a decision for further development of evidence, 
assistance to the veteran, or for further notification to the 
veteran.



Factual background

Historically, the veteran's service medical records reflect 
that she complained of low back pain in service.  Radiologic 
examination of the lumbosacral spine conducted in July 1989 
disclosed spina bifida of S-1 but an otherwise normal 
lumbosacral spine.  However, the veteran continued to 
complain of low back pain.  An August 1989 report of Medical 
Board proceedings discloses that a CT (computed tomography) 
examination showed a bulging disc of L-4, L-5 on the right 
side.  The Medical Board concluded that the veteran was 
affected by a pinched nerve.  A diagnosis of chronic low back 
strain with right sciatica and evidence of lumbar 
radiculoneuropathy was assigned.  The veteran was separated 
from service because of this disability.  

By a rating decision issued in April 1990, the veteran was 
granted service connection for chronic low back strain with 
right sciatica and lumbar radiculoneuropathy, and that 
disorder was evaluated as noncompensable.  On VA examination 
conducted in June 1990, the veteran reported episodes of back 
pain and right leg pain.  She was able to ambulate without 
difficulty.  There was slight tenderness and soreness across 
the back.  She was able to forward flex to 85 degrees and 
extend to 20 degrees.  No neurologic abnormalities were 
found.  A 10 percent evaluation was assigned.  

On examination in July 1992, the veteran had some difficulty 
with walking on toes and heels.  There was flattening of the 
lumbar lordosis and tenderness of the vertebrae at L-4, L-5.  
There was spasm of the paraspinal muscles of the lumbar area.  
There was tenderness between the greater trochanter and the 
tibial tuberosity on the right side.  Forward flexion was to 
55 degrees, with pain.  Straight leg raising was positive on 
the right.  Effective from July 29, 1992, the RO assigned a 
20 percent evaluation for the veteran's chronic lumbosacral 
strain disability.

On examination in April 1994, the veteran complained of 
constant pain.  She was able to rise on her heels and toes 
but with pain, and was able to perform a quarter squat.  
There was tenderness from L-4 through S-1.

On VA examination conducted in August 1996, the veteran 
reported episodic flare-ups of pain.  She reported having to 
change positions frequently, as prolonged sitting or standing 
and heavy bending or lifting aggravated the pain.  She had 
forward flexion of 80 degrees, extension and rotation of 25 
degrees, with pain at the extremes of motion.  There was 
slight sciatic notch tenderness, more on the right.  Straight 
leg raising was negative in the seated position.  There was 
no neurologic involvement.  The examiner stated that there 
were no records documenting a herniated disc.

Following this examination, in late August 1996, the RO 
proposed to reduce the veteran's evaluation to 10 percent, 
warranted for characteristic painful or limited motion.  The 
RO found that a 20 percent evaluation was no longer warranted 
because there was no evidence of muscle spasm on extreme 
forward bending or unilateral loss of spine motion in a 
standing position.  In September 1996, the veteran disagreed 
with the proposed reduction.  By an October 1996 letter, the 
RO advised the veteran that she could submit medical evidence 
to show that her disability evaluation should not be reduced, 
or she could request a hearing, but that a formal notice of 
disagreement could be submitted only after the rating 
decision implementing the proposed reduction.

The veteran submitted September 1996 and October 1996 private 
clinical records which showed that she was referred for 
physical therapy and for aquatic therapy for back pain.  
Those records reflected that she had seen a chiropractor.  
The physical therapy evaluation disclosed that the veteran 
had impaired lumbar range of motion, impaired flexibility and 
strength, but she was unable to participate in the full 
physical therapy plan because of conflicts with her work.  
Therefore, the veteran was referred for aquatic therapy 
instead.  

By a November 1996 rating decision, the RO determined that 
reduction of the evaluation of the service-connected back 
disability to 10 percent would be effective February 1, 1997.  
The RO determined that the additional records and x-rays 
showed normal neurologic findings and that there was no 
evidence of muscle spasm or significant limitation of motion 
to warrant a 20 percent evaluation.

In January 1997, the veteran submitted a physical capability 
evaluation prepared for the United States Postal Service.  
That evaluation disclosed that the veteran was limited to 
medium work, and was able to exert 20 to 50 pounds of force 
occasionally, or 10 to 25 pounds of force frequently, or 
greater than negligible weight up to 10 pounds of force 
constantly.  The veteran reported that, based on this 
evaluation, she was rejected for employment.  

In April 1997, the veteran submitted more complete records of 
October and November 1996 physical therapy.  Those records 
reflected forward flexion to 75 degrees and backward 
extension to 25 degrees.  The RO noted that these records did 
not reflect evidence of muscle spasm or other symptoms which 
would warrant a 20 percent evaluation.

By a Remand issued in February 1999, the Board noted that the 
SOC issued in January 1997 did not advise the veteran of all 
regulations governing the issue of the propriety of rating 
reductions, omitting 38 C.F.R. § 3.105.  The Board Remand 
also noted that records from a "Dr. Cevasco" referenced by 
the veteran were not of record, and directed the RO to afford 
the veteran the opportunity to identify and submit those 
records.

The veteran submitted February 1998 physical therapy records, 
which reflected that she reported progressively increasing 
back pain with exacerbations, off and on, since the initial 
injury.  The veteran had poor posture with increased thoracic 
kyphosis.  She demonstrated pain at the end of the range of 
forward motion and backward extension.  Straight leg raising 
was positive on the right at 55 degrees.  Her motion was 
limited and unstable.  On repetition of test movements, she 
had increased pain with repetitions of standing flexion and 
standing extension.  She reported pain across the low back 
and down the right posterior leg.  She reported that pain was 
worsened with prolonged sitting or standing of greater than 
20 minutes.  The veteran was unable to complete the full 
prescription for physical therapy because of time constraints 
related to work and children, but she reported that she 
obtained some relief after physical therapy sessions.

July 1998 treatment records again reflected an exacerbation 
of pain.  The veteran reported that she was a computer data 
operator and that sitting at the computer aggravated her back 
pain.  She reported tingling in the low back and buttocks.

March 1999 clinical records from A. S. M., M.D., disclosed 
that the veteran complained of increased pain over the last 
couple of months.  It was noted that the veteran was 
pregnant.  Straight leg raising was normal bilaterally, but 
there was diffuse tenderness in the lumbar area.  

A July 1999 SSOC advised the veteran of all regulations 
applicable to rating reductions, including regulations 
regarding procedural due process and stabilization of 
disability evaluations, and the RO concluded that the 
additional evidence warranted no more than a 10 percent 
evaluation.

In a November 1999 Remand, the Board determined that the 
veteran's additional private clinical records suggested a 
possible increase in low back symptomatology and directed the 
RO to afford the veteran a VA examination.

VA examination conducted in March 2002 disclosed that the 
veteran had episodes of soreness and tenderness in the back, 
occasional leg pain and numbness, tingling, and parasthesias.  
She ambulated without an assisted device.  She reported no 
specific flare ups but reported that her symptoms were worse 
by the end of the workweek.  There was tenderness and 
soreness across the back and paraspinus muscles on 
examination.  She had pain with motion to 75 degrees of 
forward flexion and rotation to 30 degrees limited by pain.  
Straight leg raising was negative in the seated position.  

On VA examination conducted in April 2000, the veteran 
reported that she now had more frequent pain going down the 
back of both lower extremities to the feet.  She reported 
that she had to consistently shift her weight.  Her symptoms 
were improved by use of heat, ice packs, anti-inflammatory 
medications, or lying down on a hard floor.  She reported a 
slight increase in symptoms with the Valsalva maneuver.  
There was a slight decrease in pinprick sensation on the 
medial aspect of both the right and left calves.  Neurologic 
examination was otherwise normal.  Straight leg raising was 
negative to 90 degrees with some low back pain without 
radiation at that angle.  The examiner concluded that the 
veteran had myofascial strain, noting that the veteran had 
experienced significant weight gain.  The examiner 
recommended an MRI and EMG.  Those examinations were 
scheduled, but the veteran did not report.

On VA examination conducted in October 2002, the veteran 
reported that she was not working and was currently at home 
as a full-time mother.  She was able to perform normal daily 
activities.  She had lumbosacral tenderness and soreness to 
palpation and pain with motion.  She was able to forward flex 
to 70 degrees and able to extend, bend, and rotate to 30 
degrees.  She could rise on her heels and toes.  Straight leg 
raising was negative in the seated position.  Reflexes were 1 
to 2+ and equal at the knee and ankle.  Strength and 
sensation were symmetric in both lower extremities.  The 
examiner concluded that the veteran had lumbosacral strain 
with lumbar disc disease.  The record reflects that the 
veteran was scheduled for additional neurologic examination 
but did not report.  
 
Applicable laws and regulations

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition."  38 C.F.R. § 4.1.  However, the circumstances 
under which rating reductions can occur are limited by 
regulation.

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons for the 
action proposed, and must be given 60 days in which to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  Thereafter, if 
additional evidence is not received, a final rating will be 
promulgated and the award will be reduced, effective from the 
last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e), (i).

Moreover, a claim as to whether a rating reduction is proper 
must be resolved in the veteran's favor unless the 
preponderance of the evidence weighs against the claim.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A rating 
reduction case is not a rating increase case.  Id.

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is 
prohibited.38 C.F.R. § 3.344(a), (b).  The Court of Appeals 
for Veterans Claims (the Court) has discussed the application 
of 38 C.F.R. § 3.344.  That regulation provides in pertinent 
part that: (1) the entire record of examinations and the 
medical history must be reviewed to ascertain whether the 
recent examination was full and complete; (2) examinations 
that are less full and complete than those on which payments 
were authorized or continued will not be used as a basis for 
reduction; (3) ratings on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except where all evidence warrants a 
conclusion of sustained improvement and that such improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 
(1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (where VA 
reduces the veteran's rating without observing applicable 
laws and regulations, the rating is void ab initio, and the 
Court will set aside the decision as not in accordance with 
the law.); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992).  

In this case, the veteran's 20 percent evaluation for her 
service-connected lumbar disability had not been in effect 
for five years as of the February 1997 reduction, and 
38 C.F.R. § 3.344 is not specifically applicable.  However, 
the Court has stated that, even when 38 C.F.R. § 3.344 is not 
specifically applicable, VA must determine that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in the use of descriptive terms.  See 38 
C.F.R. § 4.13.

Pursuant to the above provisions, the Court has held that 
"the RO and Board are required in any rating reduction case 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown (Kevin), supra, 5 Vet. App. at 421.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under the ordinary 
conditions of life and work.  Id.  

Analysis

The Board's February 1999 remand noted that the RO failed, at 
the time of the January 1997 SOC, to advise the veteran of 38 
C.F.R. § 3.105(e), which governs the procedural process when 
a reduction in evaluation, and consequent reduction in 
compensation, is proposed.  In addition, the RO treated the 
issue as a claim for an increased evaluation in excess of 10 
percent rather than a determination as to the propriety of 
the reduction.  The RO failed to advise the veteran of the 
appropriate burden of proof.  The Court has stated that, 
where a reduction in evaluation is at issue, the government 
bears the burden of proving the propriety of the proposed 
reduction; the veteran does not bears the burden of proof to 
establish that the reduction is improper.  

At the time of an August 1996 proposal to reduce the 
veteran's 20 percent evaluation to 10 percent, the 20 percent 
evaluation had been in effect since July 29, 1992, a period 
of approximately four years.  Thus, it was not necessary in 
1996, at the time of the August 1996 proposal to reduce the 
rating, or at the time of the November 1996 rating decision 
which implanted that proposal, to apply 38 C.F.R. § 3.344, 
since the veteran's 20 percent evaluation had not been in 
effect for five years.  Nevertheless, the Court has 
determined that other, more general, regulations are 
applicable, even where the evaluation at issue has not been 
in effect for five years or more. 

As noted above, even where an evaluation has not been in 
effect for five years, and 38 C.F.R. § 3.344 is not 
applicable, if a reduction in an evaluation is at issue, 
discussion of the disability in light of the whole recorded 
history is required.  
38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420-21.  It must 
be "ascertain[ed], [that] based upon review of the entire 
recorded history of the disorder, whether the evidence 
reflects an actual change of the disability and whether the 
examination 


reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  In evaluating the 
evidence, the Board must determine whether these principles 
were correctly applied.  In order to consider whether the 
evidence of record at the time of the 1996 rating decision 
supported the decision, the Board must first review the 
evidence of record establishing improvement in the disability 
before the evaluation may be reduced.  

In particular, the Board notes that the examiner who 
conducted the August 1996 VA examination based the findings 
and conclusion, in part, on the fact that there was no 
evidence of record, such as an MRI report, to establish that 
the veteran had any herniated disc or disc disease.  However, 
the VA examination report does not reflect that the examiner 
noted the in-service CT examination report which disclosed a 
bulging disc.  The examiner did not discuss that report, and 
did not indicate that the pathology noted in that report had 
improved or that further examination, such as an MRI, was 
required to establish that the bulging disc was still 
present.  

The Board further notes that, although the examiner who 
conducted the August 1996 VA examination noted objective 
manifestations of decreased pain symptomatology, compared to 
previous post-service examinations in 1992 and 1994, the 
examiner did not indicate that the veteran was asked to rise 
up on her heels and toes, a maneuver which had caused pain on 
the previous VA examinations.  The examiner who conducted the 
August 1996 VA examination did not report that he asked the 
veteran to perform a squat, a maneuver which had caused pain 
on the previous VA examinations.  A change in the severity of 
pain manifestations is a significant change in the severity 
of a disability evaluated under DC 5295.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, the examination report must reflect 
that the examination which discloses the decrease in 
objective manifestations of pain is as thorough as the 
preceding examination.  

Moreover, following the proposal to reduce her evaluation, 
the veteran then submitted private clinical evidence which 
disclosed that, although the veteran had 


displayed decreased pain symptomatology in August 1996, she 
had an increase in pain in September and October 1996, which 
required private clinical treatment.  The RO determined that 
this evidence did not warrant an evaluation in excess of 10 
percent, but failed to discuss how the evidence affected the 
burden of proof to determine the propriety of the rating 
reduction.  As noted above, the burden of proof, or, more 
specifically, which party bears the burden of proof, is 
different in a claim for an increase than in a disagreement 
with the propriety of reduction of an evaluation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to the absence of 
all or part of necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In this case, the veteran 
submitted February 1998 clinical records which appeared to 
reflect that the veteran had increased pain symptomatology 
when repetitive motion was considered.  However, no VA 
examination of record addresses this clinical issue.  

Moreover, the RO did not discuss whether the preponderance of 
the evidence supported a finding that there was material 
improvement in the veteran's disability based upon all the 
facts that were then of record, where the veteran had 
specifically argued that she had "good days" as well as 
"bad days."  

The Board, in its November 1999 remand, noted that further VA 
examination was required, and noted that additional evidence 
seemed to suggest increased pain 


symptomatology as compared to the August 1996 VA examination, 
but did not specify for the RO the effect of the prior 
procedural or factual defects.  The Board notes that the 
veteran did not appear for examination scheduled as directed 
by the Board.  However, the veteran's failure to report does 
not shift the burden of proof to her; the preponderance of 
the evidence still fails to establish the propriety of the 
reduction of the evaluation of her service-connected 
disability.

In particular, the Board notes that, although some of the 
evidence, especially the report of the August 1996 VA 
examination, reflects that the veteran's symptoms may warrant 
only a 10 percent evaluation under Diagnostic Code 5295, the 
evidence does not establish, by a preponderance, that 
Diagnostic Code 5295 is the only potentially applicable 
diagnostic code.  In particular, the VA examiner did not 
discuss the significance of the CT report in service of a 
bulging disc, and did not discuss the significance of the 
evidence as to neurologic abnormalities noted on some 
examinations but not on other examinations.  

Unless the preponderance of the evidence favors reduction in 
a disability evaluation, the veteran is entitled to 
restoration of an assigned evaluation.   The evidence of 
record, as a whole, does not demonstrate that the VA 
examinations which support reduction of the evaluation are as 
thorough as the examinations and evidence of record which 
suggests that the veteran's lumbar disability has not 
improved.  The Board finds that the evidence as to whether 
the veteran's symptoms more nearly approximate the criteria 
for a 20 percent evaluation for lumbar spine disability or 
the criteria for a 10 percent evaluation are essentially in 
equipoise.  Where the evidence is in equipoise, and the issue 
is the propriety of a reduction, the veteran is entitled to 
restoration of the prior evaluation.  Brown (Kevin), 5 Vet. 
App. at 417-19.  The appeal must be granted.




ORDER

The appeal for restoration of a 20 percent evaluation for a 
service-connected chronic lumbosacral strain with right 
sciatica is granted.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

